                    UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN

Donelle Moten

                     -Plaintiff



                                                  Case No:      2:20-cv-01766-WED

       vs.



                                     Violations of 1st Amendment Violation(s) by 42
                                     U.S.C. 1981

Emerson Electric Company             and
InSinkErator



                     -Defendant(s)

                                  Amended Complaint

NOW COMES the Plaintiff Donelle Moton with causes of action against the

Defendants Emerson Electric Company and InSinkErator for Retaliatory

Discharge under the First Amendment of the U.S. Constitution by 42 U.S.C. 1981

and sets out as follows.

                           JURISDICTION AND VENUE

1. This lawsuit is brought under the First Amendment of the U.S. Constitution
   by 42 U.S.C. 1981, 1986 and 1988, the Eighth Amendment of the United States
   Constitution, and 28 U.S.C. 1331 and 1342(3).           These statutory and
   constitutional provisions confer original jurisdiction of this Court over this
   matter.



                                   1
     Case 2:20-cv-01766-WED Filed 01/16/21 Page 1 of 3 Document 10
                                         PARTIES

2. That Donelle Moton is a male African American who is domiciled in Racine
   County WI.

3. Emerson Electric Company is a foreign business entity to the State of
   Wisconsin and is located in St Louis MO with a registered agent for service of
   process known as and at CT Corporation System 301 S. Bedford St. Suite 1
   Madison, WI 53703.

4. InSinkErator is a business entity owned by Emerson Electric Company and is
   located at 4700 21st Street Racine, WI 53406 with no registered agent for
   service of process listed by the Wisconsin Department of Financial
   Institutions.

                                   BACKGROUND

5. That Plaintiff realleges and readopts paragraphs 1-4 as though fully set out
   herein.

6. That Plaintiff was employed by InSinkErator which is owned and controled
   by Emerson Electric Company at all times material hereto.

7. That Plaintiff had previously filed a claim against the Defendant InSinkErator
   with the Federal Equal Employment Opportunity Commission (“EEOC”) on
   or about 10/17/2020, charge number 443-2019-001136C.

8. That on or about 10/23/2020 Plaintiff was fired by InSinkErator for filing
   EEOC Complaint 443-2019-001136C.

9. That as a result of being fired by InSinkErator the Plaintiff was harmed.

                                     COUNT 1
             Retaliatory Discharge for Exercise of 1st Amendment and
                                By 42 U.S.C. § 1981

10. That Plaintiff adopts and re alleges paragraphs 1-9 as though fully set out
    herein.




                                   2
     Case 2:20-cv-01766-WED Filed 01/16/21 Page 2 of 3 Document 10
11. That the Plaintiff had a 1st Amendment right to file complaint 443-2019-
    001136C with the EEOC.

12. That in retaliation by InSinkErator the Plaintiff was fired for exercising his 1 st
    Amendment Right to file an EEOC Complaint.

13. That Emerson Electric Company is liable respondeat superior to the Plaintiff
    and by virtue of owning InSinkErator.

14. That as a result of InSinkErator’s retaliatory discharge of the Plaintiff, the
    Plaintiff was harmed

                                  Prayers for Relief

Wherefore, Plaintiff demands judgment against Defendant for the harm set out
above as follows:

Under the First Amendment by 42 U.S.C. §1981:

a.   For any general damages;
b.   For lost income and benefits;
c.   For emotional harm;
d.   For attorney’s fees under 42 U.S.C. 1988;

Total Relief Sought:         $300,000.00



                      Dated this __15th__ of __January__ 2021
                              Attorneys for Plaintiff,

                            ___/s/ Paul A. Strouse_______
                            Paul Strouse- Attorney at Law
                                    SBN: 1017891




The Law Offices of Paul Strouse
825 W. Wisconsin Ave.
Milwaukee WI 53203
(414) 390-0820


                                    3
      Case 2:20-cv-01766-WED Filed 01/16/21 Page 3 of 3 Document 10
